Case 1:20-cv-02606-CMA-KLM Document 75 Filed 09/10/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02606-CMA

  MIRACLE MORINGA DIRECT INC.,

          Plaintiff,

  v.

  EYEFIVE, INC.,

          Defendant.


                             DEFENDANT’S STATUS REPORT
                        REGARDING PARTIES’ SETTLEMENT EFFORTS


          Pursuant to section 6(g) of the Court’s Scheduling Order (ECF #50 at 6), Defendant

  EyeFive, Inc., (“EyeFive”) respectfully submits this Status Report regarding the parties’ settlement

  efforts as follows:

          1.      EyeFive is cognizant that the Court’s Scheduling Order requires a joint settlement

  status report. However, District of Colorado Local Attorney Rule 5(b) states that an entity may

  not appear without counsel admitted to the bar of this Court, and thus plaintiff Miracle Moringa

  Direct, Inc. (“Miracle Moringa”) would not seem permitted to sign a joint status report except

  through counsel admitted in this Court. In addition, EyeFive has been largely unsuccessful in

  communicating directly with plaintiff Miracle Moringa—except with respect to Miracle Moringa’s

  September 2, 2021 Motion for Enlargement of Time to Retain Substitute Counsel and Motion for

  Abatement (Doc. 73)—since the August 10, 2021 withdrawal of Miracle Moringa’s prior counsel.

  Finally, the undersigned has been reluctant to solicit Miracle Moringa’s position on a joint status


                                                    1
Case 1:20-cv-02606-CMA-KLM Document 75 Filed 09/10/21 USDC Colorado Page 2 of 3




  report while Miracle Moringa lacks legal counsel who has entered a general appearance in this

  action. EyeFive therefore provides this status report solely on its own account.

         2.      To date, Miracle Moringa has declined to make settlement proposals or otherwise

  engage in settlement discussions with EyeFive. Miracle Moringa did not respond to EyeFive’s

  June 16, 2021 offer of judgment pursuant to F.R.C.P. 68.

         3.      To date, Miracle Moringa has also declined to participate in mediation or other

  form of alternative dispute resolution.

         4.      Accordingly, from EyeFive’s perspective, at the present time the prospects for a

  prompt settlement or other negotiated resolution of this action are unknown.


         Dated this 10th day of September, 2021, in Denver, Colorado.


                                               s/ Michael N. Mulvania
                                               Christopher P. Carrington
                                               Michael N. Mulvania
                                               Emma K. Johnston
                                               RICHARDS CARRINGTON, LLC
                                               1444 Blake Street
                                               Denver, Colorado 80202
                                               Telephone: 303-962-2690
                                               Facsimile: 303-962-2691
                                               Email: chris@richardscarrington.com
                                                      michael@richardscarrington.com
                                                      emma@richardscarrington.com

                                               Attorney for Defendant EyeFive, Inc.




                                                  2
Case 1:20-cv-02606-CMA-KLM Document 75 Filed 09/10/21 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

          I hereby certify that on September 10, 2021 I electronically filed the foregoing
  document with the Clerk of Court using the CM/ECF system. I further certify that a true
  and correct copy has also been served on Plaintiff Miracle Moringa Direct Inc., who is
  presently unrepresented by counsel, via email and United States Mail, postage prepaid,
  as follows:

        Miracle Moringa Direct Inc.
        Attn: Michael Major, President
        9516 Richwood Lane
        Port Richey, FL 34668
        mjminc09@gmail.com




                                                 s/ Dyanna Spicher
                                                 Dyanna Spicher, Paralegal




                                             3
